UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1563


JOHN FITZGERALD ROOKS,

                     Plaintiff - Appellant,

              v.

UNITED STATES POSTAL SERVICE; UNITED STATES OF AMERICA,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. Terrence W. Boyle, Chief District Judge. (2:18-cv-00016-BO)


Submitted: September 24, 2019                               Decided: September 26, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Fitzgerald Rooks, Appellant Pro Se. Joshua Bryan Royster, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John Fitzgerald Rooks appeals the district court’s order granting Defendants’

motion to dismiss and denying as moot Rooks’ motions for default judgment. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Rooks v. U.S. Postal Serv., No. 2:18-cv-00016-BO (E.D.N.C.

Apr. 24, 2019). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2